Citation Nr: 0003267	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for a right knee 
disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from April 1942 to 
November 1945.

The veteran brought a timely appeal to the Board of veterans' 
Appeals (the Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

FINDINGS OF FACT

1.  The veteran did not appeal an April 1985 RO rating 
decision that denied service connection for bilateral hearing 
loss.

2.  The veteran did not appeal a June 1990 RO rating decision 
that did not reopen the claim.

3.  The evidence received since the June 1990 RO rating 
decision is not cumulative or redundant and is so significant 
that it must be considered to decide the claim fairly.

4.  The claim of entitlement to service connection for 
bilateral hearing loss is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

5.  The veteran's right knee disability is principally 
manifested by persistent knee pain with arthritis, limitation 
of motion with extension limited on occasion to 8 and 15 
degrees and appreciable instability and weakness that have 
resulted in pronounced functional impairment.

6.  The veteran's right knee disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSIONS OF LAW

1.  Evidence received regarding service connection for 
hearing loss since the RO decision in June 1990 is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The criteria for an increased evaluation of 40 percent 
for a disability of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for bilateral hearing loss

Factual Background

The veteran's service medical records show that his hearing 
was reported as 20/20 bilateral on the entrance examination.  
There was no ear abnormality according to the examination 
report and no ear or hearing abnormality was reported in the 
summary of defects and diagnoses.  He was hospitalized with 
German measles in June 1942.  During an evaluation in June 
1944 for a possible left ear abscess, his hearing was 
reported as 15/15 bilateral.  There was a history of chronic 
otitis media with acute exacerbation in the past year.  A 
consultant physician reported the drums were pale and there 
was a thin scar covering an old perforation with no signs of 
acute inflammation.  No ear abnormality was reported on the 
separation medical examination in November 1945 and his 
hearing was reported as 15/15 bilateral to whispered voice.  

It was reported on a VA medical examination of the ears, nose 
and throat in 1948 that the veteran had a complaint of poor 
hearing in the left ear of unknown cause.  His hearing was 
reported as 20/20 bilateral to spoken voice with no tinnitus.  
The examiner reported a deviated nasal septum.  No complaint 
of hearing loss was reported on VA examinations in 1951 and 
1954. 

In January 1979, the veteran submitted a 1975 report from 
R.S., M.D., who reported that the veteran had been seen in 
early 1974 with a two-year history of decreased hearing.  The 
veteran reportedly stated that in the service he had heavy 
gun exposure and was hard of hearing for two to three hours 
after such exposure.  According to Dr. S., he also said that 
he had noise exposure hunting with a rifle and noticed some 
deafness and ringing afterwards for several hours each time.  
The veteran also reported not having had earache or running 
ear in 15 years.  Dr. S. read an audiogram of March 1974 as 
showing difficulty with conversational speech particularly at 
4,000 Hertz.

Contemporaneous VA medical records reported the veteran's 
history of gradual decrease in hearing especially with high-
pitched sounds, and conductive hearing loss was reported.  An 
ear, nose and throat examiner reported moderate sensorineural 
hearing loss that was worse at the higher frequencies.  

In a February 1981 letter to the RO the veteran stated the 
belief that his poor hearing was definitely related to 
service.  Contemporaneous VA medical records report a stable 
sensorineural hearing loss.  On a July 1981 evaluation was a 
history of noise trauma in the military from artillery fire 
and the impression was bilateral sensorineural hearing loss.  
A clinician in April 1983 opined that bilateral sensory 
neural hearing loss could be related to Guillain-Barre 
syndrome but that it was believed to be a gradual 
progression.  He produced a letter in 1983 from a service 
comrade who recalled noise exposure at the time.  

The RO in denying service connection in 1985 noted, in 
essence, that the claim could not be substantiated with the 
normal hearing in service and on VA examination in 1948.  The 
veteran did not appeal the decision after being furnished 
notice by letter dated in April 1985.  In April 1988 he sough 
to reopen the claim and the RO advised him in August 1988 of 
the need for evidence.  Thereafter the veteran obtained 
service department administrative records with VA assistance 
that were principally morning reports and sick reports.  The 
RO considered these records in June 1990 and declined to 
reopen the claim.  The veteran did not appeal the 
determination after being furnished written notice by letter 
dated in June 1990.

The next pertinent communication from the veteran was a 
letter in March 1997 seeking to reopen the claim.  Private 
medical treatment records from the early 1990's reported that 
the veteran had hearing aids and a mild sensorineural hearing 
loss.  There was also written recollection of the veteran's 
hearing problem from family members.

VA medical records showed pertinently in January 1998 an 
assessment of inactive otitis media and sensorineural hearing 
loss probably secondary to noise.  The report included a 
history of decreased hearing in the military and abscess in 
the left ear.  There was also a history of tinnitus with 
noise exposure.  Noise was reported as severe from artillery 
in service, construction and power tools and hunting.  

A VA audiology examiner in February 1998 reported the 
veteran's claimed progressive bilateral hearing loss since 
the 1940's and military noise exposure to artillery and large 
guns and large shells during an invasion in World War II.  He 
also reported noise exposure as a civilian from skill saws, 
some railroading, truck driving and hunting.  He reported 
that he wore hearing protection while hunting.  He also 
reported abscess in both ears initially in the military 
service and recurrent problems.  The veteran reported 
tinnitus in both ears since the 1940's but the examiner noted 
it was not present during testing.  The audiology data was 
interpreted as showing a moderately severe to profound mixed 
hearing loss bilaterally.  

The examiner reported that a review of the claims folder 
showed five audiograms including the earliest in 1974 that 
showed symmetrical mild to profound sensorineural hearing 
loss.  At that time there was a clinical note that scarring 
of both tympanic membranes worse on the left that covered old 
perforations.  A 1979 audiogram showed essentially the same 
findings and examination found a hole in the left tympanic 
membrane and a normal right side.  There was an impression of 
conductive hearing loss.  The subsequent tests in 1981, 1983 
and 1986 showed progressive hearing loss with evidence of 
conductive loss based upon low frequency air-bone gaps.  The 
hearing loss appeared to have progressed as described in 
1998.  

The examiner noted the various references to hearing loss in 
the claims folder.  The examiner said that several hospital 
notes in service were significant.  The June 1942 reference 
to German measles was noted as well as a complaint regarding 
the ear that the examiner indicated could not be made out 
completely.  There was a June 1944 report of a possible left 
ear abscess, history of chronic otitis media and scar 
covering a left tympanic membrane perforation with no sign of 
acute inflammation on examination.  

The examiner noted the history after service showed a 1948 
report of left ear hearing poor from no known cause and 20/20 
hearing to the spoken voice.  The examiner also reported the 
recent clinical entry assessment of chronic otitis media 
inactive and sensorineural hearing loss probably due to 
noise.  The examiner opined that the sensorineural 
classification was based upon tuning fork tests and a January 
1998 audiogram that showed mixed hearing loss with air-bone 
gaps in the low frequencies in both ears.  

In summary, the examiner reported that the veteran's hearing 
loss was mixed with a low frequency conductive component and 
sensorineural hearing loss at 2,000 Hertz and above in both 
ears.  Regarding the sensorineural high frequency component, 
the examiner opined that the veteran's claimed military noise 
exposure could not be ruled out as a causative factor.  The 
examiner pointed out the civilian occupational and 
recreational noise exposure and age could cause or exacerbate 
high frequency hearing loss.  The examiner stated that spoken 
voice and whispered voice tests were not adequate to detect 
high frequency hearing loss of the nature associated with 
noise exposure and therefore that it was not surprising the 
tests conducted at discharge and in 1948 showed normal 
hearing.  In essence, the examiner did not offer an opinion 
regarding the etiology or relationship of the mixed hearing 
loss and possible ear abscess reported in the file and felt 
an ear, nose and throat consultant could more properly render 
an opinion regarding that relationship.  

The RO then sought an independent medical opinion.  In 
October 1998, the specialist reported having examined the 
veteran and reviewed other information.  The examination 
request form indicated that the service medical records were 
available to the examiner.  The specialist reported, in 
essence, that according to the information he had the 
veteran's first problem with the ears occurred in service 
with acute otitis media developing into chronic otitis media 
with frequent bouts of suppuration through ear drum 
perforation.  He also had artillery and rifle fire noise 
exposure as well, which left him with some ringing and mild 
threshold shift for several hours after the firing.  The 
specialist reported that medical history showed the veteran 
had other noise exposure throughout his life.  The specialist 
noted the veteran denied any ear problem before service but 
felt that it was unusual for adults to develop acute otitis 
media as an adult without history of having the same problem 
as a child.  The examiner noted that over the years since 
service up to 1974 he continued to have progressive loss of 
hearing.

The examiner opined that the relatively severe sensorineural 
hearing loss reported in 1974 was not the usual pattern that 
one would find in an ear subjected to acoustic trauma or 
noise induced hearing loss.  The specialist noted the 
progressive hearing loss since being fitted with hearing 
aides by VA.  The current examination found a normal right 
ear, collapsed but intact left eardrum and Eustachian tube 
closure residuals that was offered as one possible 
explanation for the reported recurring ear infection.  

In summary, the specialist opined that the veteran did have a 
profound sensorineural hearing loss and that any injury to 
his ear from acoustic trauma during World War II would have 
stopped with the cessation of his noise exposure at that time 
and cannot be blamed for the progressive loss of hearing he 
continued to have.  The specialist opined that based upon 
current audiology testing the veteran did not show a 
conductive hearing loss due to chronic otitis media of the 
left ear and that if chronic otitis media that he developed 
in service was a causative factor it would show air bone gaps 
that he did not have at this time based on current audiogram.  
The examiner opined that the major cause of the veteran's 
hearing loss was due to some other factor aside from his 
noise exposure or his chronic otitis media.  The examiner 
stated that it was interesting to note that other 
examinations have noted sensorineural hearing loss and noise 
exposure but none of them had indicated specifically that his 
hearing loss was due to either noise exposure or acoustic 
trauma.  


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will 
become final. The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally,  there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

The veteran seeks to reopen his claim for service connection 
for hearing loss disease that the RO denied initially when it 
issued an unappealed rating decision in April 1985 and again 
more recently in June 1990.  When a claim is finally denied 
by the RO, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (1999).  The RO in 1999 
determined that the claim should be reopened but that it was 
not well grounded.  However, the Board must review the RO 
determination to reopen the claim.  Barnett v. Brown, 8 Vet. 
App. 1 (1995).  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1990 RO decision is the 
last final disallowance on any basis.

Review of the RO's findings in the June 1990 decision shows, 
in essence, that it found no competent medical evidence of 
hearing loss having its inception in service.  The RO noted 
in its decision that hearing loss in service was not 
mentioned in the additional evidence reviewed.  Thus, it 
affirmed the 1985 decision holding that the claim could not 
be substantiated in view of the evidence showing normal 
hearing in service and on a 1948 VA examination.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection.  The specified basis 
of the RO's denial is changed by the additional evidence that 
includes thorough audiology evaluations of the veteran and 
relevant records that confirm a hearing loss and include 
medical opinion of possible linkage to service.  There is 
also the veteran's recollection of relevant symptoms, which 
is presumed truthful.  Therefore, the evidence received since 
the 1990 decision is not cumulative of earlier evidence.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
is not cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since 
the 1990 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding chest pain 
complaints since service and provides evidence of a current 
disability that has been linked to his military service in 
the 1940's.  The additional evidence is new and material 
evidence as defined by the regulation as it bears directly 
and substantially upon the issue at hand, and being neither 
solely duplicative nor cumulative, it is significant and must 
be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

Here, the issue at hand is whether the veteran has a hearing 
loss disease linked to his active military service and the 
additional evidence is probative of this question.  In view 
of the record as it has been supplemented with recent medical 
opinion the Board must conclude that the veteran has 
submitted "new" and "material" evidence to reopen his 
claim of service connection for hearing loss.  38 C.F.R. 
§ 3.156.  Thus, the claim should be reopened.

The first element of the new Elkins test having been 
satisfied, the Board's analysis must continue.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  It must now be 
determined whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does meet this standard since the 
necessary medical nexus evidence is of record regarding the 
hearing loss.  The record was supplemented by evidence, the 
most compelling being the VA consultation that did provide an 
opinion favorable to the claim and was likely based upon 
examination and review of the medical record in light of the 
veteran's self-reported history.  Further, although there is 
a significant period of years without medical evidence of 
symptoms, as noted by the examiner, competent evidence that 
is necessary to establish the critical nexus element for 
hearing loss to his period of service is of record.

In summary, the evidence shows a substantial record of 
hearing complaints in service and medical nexus evidence 
linking a current sensorineural hearing loss to service.  In 
light of the finding herein that the veteran's claim for 
service connection is well grounded, the Board notes that the 
second element of the Elkins test has been met.  Accordingly, 
the Board's analysis may not end here without addressing the 
merits of the claim.  

As noted previously, VA must proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
has been fulfilled.  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  The Board 
believes that the claim requires additional development in 
view of the current state of the record in order to meet the 
duty to assist, and such development is addressed in the 
remand portion of the decision.


II.  Increased rating for a right knee disability

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.



Analysis

The RO in January 1946 granted service connection for 
dislocated right knee and rated the disability.  The 
disability was reduced from 20 percent to noncompensable in 
late 1951.  The RO in 1979 increased the rating to 10 percent 
under Diagnostic Code 5257 criteria and it was eventually 
raised to 30 percent from 1983 and rated as patellectomy, 
right knee with partial meniscectomy.  The claim for increase 
in 1993 was denied and not appealed.  The current claim for 
increase was filed in early 1997.

VA medical records from the mid 1990's showed degenerative 
changes in the right knee on X-ray in early 1996 and several 
months later an evaluation for pain complaints that found 
full extension and 120 degrees of flexion, slight increase in 
laxity to varus and valgus stress, positive anterior drawer 
with no evidence of anterior cruciate ligament functioning.  
In late 1996 he was reported to have moderate arthritis and 
evidence of chronic ligamentous injury.  In early 1997 he was 
reportedly essentially wheelchair bound because of 
significant arthritis of multiple joints but this was also 
attributed an unstable right knee and back pain by another 
examiner.  

VA examination in April 1997 found the veteran complaining of 
severe pain and difficulty with ambulating.  The examiner 
reported mild to moderate edema and mild valgus position of 
the knee.  Manual muscle stets revealed 3- for quadriceps and 
2 for hamstrings.  Range of motion was from 8 degrees to 73 
degrees.  There was moderate pain with palpation at the 
femorotibial joint, and at the hamstring tendons and 
popliteal fossa and quadriceps tendons.  Laxity was evidence 
with anterior cruciate ligament testing and varus and valgus 
pressures.  Tibial rotation elicited significant pain.   The 
veteran could stand with support as long as he maintained the 
knee extended.  It tended to collapse with any flexion.  X-
ray was obtained.  The assessment was that the veteran 
demonstrated signs and symptoms consistent with significant 
degenerative joint disease and patellectomy with inhibition 
of musculature secondary to pain and inability to maintain 
eccentric contraction because of loss of mechanical advantage 
of the patella.  The examiner stated that this may lead to 
loss of balance and inability to ambulate without assistance.

Reexamination by VA in July 1997 found range of right knee 
motion from 0 to 60 degrees, with discomfort though to 90 
degrees and the knee stable to ligamentous testing.  Distal 
motor and sensory function was intact and there was medial 
and lateral joint line tenderness and no pain with patellar 
compression.  X-rays were reads as showing moderate 
osteoarthritis changes.  The examiner advised the veteran 
that any weakness complained of was probably due to previous 
patellectomy, knee pain and deconditioning.  It was noted 
that he was curently in physical therapy.  A private medical 
report in August 1997 reported the veteran complained of the 
right knee going out at times.  The assessment included 
degenerative arthritis of the knee.  

The VA examination in early 1998 found the veteran 
complaining of severe right knee pain and aching most of the 
time.  He reportedly was wheelchair dependent in part the 
result of the knee pain.  He felt the knee problem aggravated 
a back condition, which is service-connected on a secondary 
basis to the right knee disability.  The examiner found scars 
upon the knee to be well healed.  There was no effusion and 
range of motion was 15 to 70 degrees with pain beyond either 
end of the range.  There was prominent medial joint line 
tenderness and mild lateral joint line tenderness and the 
patellar tendon had a tendency to subluxate laterally in full 
extension and centers when entering approximately 45 degrees 
of flexion.  The veteran had 6 to 7 mm. of medial instability 
with valgus stress and lateral instability.  The Lachman 
testing was described as equivocal due to incomplete 
relaxation and report of pain.  The radiology findings were 
consistent with earlier studies.  The assessment was right 
knee degenerative arthritis with medial collateral ligament 
instability and status post patellectomy with subluxating 
patellar tendon with function and activity limitation as 
described.  

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained.  The RO had 
examinations that are comprehensive and allow for an 
evaluation of the extent of functional loss as discussed in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was the 
holding in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.

The veteran's right knee disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which assess basically the level of 
orthopedic disturbance from subluxation or lateral 
instability as primary rating criteria for the incremental 
ratings from 10 to 30 percent.  The veteran has been provided 
the essential rating criteria. The Board finds a different 
rating scheme more appropriate for the veteran's disability 
in view of the diagnosis for the knee and symptomatology.  38 
C.F.R. §§ 4.20, 4.21.  There is instability and arthritis 
that requires an application of limitation of motion 
criteria.

The Board observes that the RO assigned a 30 percent 
evaluation based upon recent VA examinations that did report 
appreciable limitation of motion significantly less than the 
norm when it is compared to the standardized description of 
knee motion in the rating schedule.  There was most recently 
noted again the added manifestation of instability. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted for the right knee.  The symptoms, overall, do 
appear to more closely approximate a level of impairment 
greater than contemplated in a schedular evaluation of 30 
percent under Diagnostic Code 5257.  The rating scheme does 
not require a mechanical application of the schedular 
criteria, and here applying the rating schedule liberally 
results in a greater evaluation recognizing an appreciably 
symptomatic right knee characterized by painful motion that 
is significantly limited and instability. 

The objective examination findings clearly support a 
conclusion that the veteran's disorder is productive of a 
significant disability.  The Board observes that overall the 
right knee has manifested pain, weakness and limitation of 
motion.  Arthritis is clearly shown.  Therefore, the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under 38 C.F.R. § 4.59 at a minimum. 

The recent VA examination appears to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  The Board 
observes that earlier rating decisions assigned and continued 
a 30 percent evaluation solely under Diagnostic Code 5257 
that assesses principally the recurrent subluxation or 
lateral instability.  The Board notes that arthritis has been 
included as a component of the disability thereby requiring 
limitation of motion criteria under Diagnostic Codes 5260 and 
5261 corresponding to a higher evaluation with consideration 
given to the rating factors in 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case clearly fall within the guidelines for 
assignment of multiple ratings, as it is clear that the 
disability includes degenerative joint disease of the right 
knee.  The current rating should account for the demonstrable 
functional impairment shown that would be compensable under 
the specific rating criteria for limitation of motion.  The 
most recent VA examination found limitation of extension to 
15 degrees, which corresponds to a 20 percent rating under 
Diagnostic Code 5261.  The limitation of extension since 1996 
has not been consistently demonstrated and the Board observes 
that the limitation approximated the 10 percent criteria on a 
previous examination but was reported as full on an 
intervening examination.  Accounting for functional 
impairment with exacerbation would allow for a 10 percent 
rating.  

In this case, the multiple ratings combine to 40 percent.  
38 C.F.R. § 4.25.  The record does reflect appreciable 
instability and significant limitation of motion on the 
several examinations most recently in 1998 to allow for a 
higher evaluation under the alternative rating scheme to 
Diagnostic Code 5257.  The examinations and other recent 
medical reports are significant from the standpoint of 
functional loss linked in part to the right knee disability.  

The Board interprets the examiner's characterization of the 
disability as a quantification of the overall level of 
disability taking into account impairment that may coincide 
with flare-ups.  Thus, the preexisting 30 percent rating 
under Diagnostic Code 5257 is supplemented with an additional 
10 percent rating based upon the application of 38 C.F.R. 
§ 4.40, 4.45 and 4.59 and Diagnostic Code 5003.   This is 
equated the level of impairment to loss of use that would 
support by analogy a 40 percent rating.  See for example 
38 C.F.R. § 4.63 and Diagnostic Code 5167.  The examiners 
appear to have indicated a significantly limiting disability 
from the standpoint of instability and limitation of motion.

In view of the foregoing discussion, the Board concludes that 
the evidentiary record supports a grant of entitlement to an 
increased evaluation of not more than 40 percent for a right 
knee disability with application of all pertinent governing 
criteria.

The veteran has been granted a total compensation rating 
based on individual unemployability from May 1998.  In 
connection with that claim he reported his work history and 
the difficulties with work, in part, on account of the right 
knee.  For the period of this appeal the Board notes that 
from the information on file regarding his employment, and 
the extent of treatment for his right knee as reported in the 
record, it appears that the right knee disability has not 
rendered his disability picture unusual or exceptional in 
nature, shown to in and of itself constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of the current 40 percent rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  There 
are extensive treatment records during the appeal period that 
show a significant amount of medical attention being directed 
to other disabilities.  



ORDER

The veteran having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss, and having submitted a well grounded 
claim of entitlement to service connection, the appeal is 
allowed to this extent.

An increased rating of 40 percent for a disability of the 
right knee is granted, subject to the regulations governing 
the payment of monetary awards.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The record shows that two recent VA examinations have 
produced conflicting opinions regarding the significance of 
the veteran's exposure to noise in service and his current 
hearing disability.  For example, one examiner stated the 
inserviec exposure could not be ruled out as a factor in the 
sensorineural hearing loss while a specialist seemed to 
indicate it was of no significance.  There was also some 
question about the existence and significance of air bone gap 
in the overall hearing disability and the significance of the 
findings in service.   

To ensure full compliance with due process requirements and 
the duty to assist in the reopened and well grounded claim 
for service connection, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for a hearing 
disability at any time since service.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all pertinent outstanding VA 
treatment records.  

2.  The RO should contact the examiners 
who provided the medical opinions in 
February 1998 and October 1998 and ask 
that they provided the rationale for 
their respective opinions regarding the 
significance of the veteran's inservice 
noise exposure in the development of his 
current hearing disability.

3.  The RO should arrange for an 
examination of the veteran preferably by 
a hearing disorder specialist, if 
available, who has not previously 
examined him, to determine the nature, 
extent of severity, and likely etiology 
of any hearing disorder(s) found.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  All 
pertinent complaints should be recorded 
and evaluated.  The examiner, after 
review of the claims file as supplemented 
by the additional evidence requested 
above, should be asked to provide an 
opinion regarding the likelihood that any 
hearing disorder found is related to the 
ear complaints noted during service and 
the veteran's history of acoustic trauma 
in service.  The examiner should provide 
the rationale for all opinions expressed.  
The examiner should receive any 
supplemental information provided by the 
clinicians who examined the veteran in 
1998.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a bilateral hearing 
disability.   

If a benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

